UNITED STATES DISTRICT C()URT
FOR THE DISTRICT OF COLUMBIA

RANDY STARKEY, )
)
Plainrifr, )
)
v. ) Case No. 13-cv-1980 (RJL)
)
M1NoR MIRACLE PRoDUCTIoNs, )
LLC and l)Avn) E. RICHARDS, ) F I L E D
)
Defendants. ) MA¥ 22 2014
C";!::*;?t?ri%‘§:;‘:ft:‘i:':‘;r:.:;zt
MEMoRANDiJM oP1N1oN

(Mayj;);, 2014) [Dkr. #4]

Plaintiff Randy Starkey, proceeding pro se, brings this action against Minor
Miracle Productions, LLC ("MMP"), and David L. Richards under the Thirteenth
Amendment to the United States Constitution.] Compl. 1 [Dkt. #1]. Defendants MMP
and Richards move to dismiss the complaint for lack of subject matter jurisdiction
pursuant to the Rooker-Feldmen doctrine (Fed. R. Civ. P. 12(b)(l)), lack of personal
jurisdiction (Fed. R. Civ. P. 12(b)(2)), forum non conveniens (Fed R. Civ. P. 12(b)(3)),

and failure to state a claim (Fed. R. Civ. P. 12(b)(6)).2 Defs. Mot. to Dismiss Compl.

l For reasons discussed below, this court does not have jurisdiction over this case, and need not address
any issues presented by a Starkey’s attempt to bring suit under the Thirteenth Amendment without any
reference to enforcing statutes. See Doe v. Siddig, 810 F. Supp. 2d 127, 135 (D.D.C. 201 1) ("Courts in
this Circuit have consistently held that there is no private right of action under the Thirteenth
Amendment.").

2 Defendants also filed a Supplemental Motion to Dismiss arguing improper service of the Summons and
Complaint. Defs. Supp. Mot. to Dismiss Compl. [Dkt. #7]. Because this court lacksjurisdiction for the
reasons described herein, and acc0rdingly, dismisses the complaint, any deficiencies in service are moot
and need not be addressed here.

[Dkt. # 4]. Upon consideration of the pleadings, relevant law, and the entire record
therein, Defendants’ motion to dismiss is GRANTED for lack of jurisdiction.
BACKGROUND
Plaintiff Starkey, a resident of Tennessee, wrote a screenp1ay entitled "The
Hayfield." Compl. 3, 9. In 2()06, Starkey and Richards, a resident of Idaho, formed
Minor Miracle Productions LLC, a limited liability company incorporated in and doing
business in Idaho, to produce a motion picture based off the screenplay. Ia’. at 3. Starkey
alleges that he cast actors, scouted locations, directed, and supervised production of the
film. Id. at 9. Hc also alleges that he has not received any compensation for his work on
"The Hayfield." Id. at 11.
At some point_precisely when or why is unclear from the complaint, and

irrelevant to the disposition of this case-the business arrangement between Starkey and
Richards went sour. MMP, through its managing member, Richards, sued Starkey in the

District Court for the Sixth Judicial District of the State of Idaho, alleging business-

related claims such as breach of contract and misappropriation of funds. Verified Compl.

and Demand for Jury Trial, Mz'nor Miracle Prods., LLC. v. Slarkey, No. CV-2008-3920-
OC (ldaho Dist. Ct. Sept. 25, 2008) [Dkt. #4-3. Exh. B]. That court entered a Judgment
on the Pleadings against Starkey, holding, among other things, that MMP is the sole and
exclusive owner of the film "The Hayfield" and that Starkey breached his fiduciary duty

and owed Richards in excess of one million dollars. Judgment on the Pleadings, Mz`nor

Miracle Prods., LLC v. Starkey, No. CV-2008-3920-OC (ldaho Dist. Ct. Aug. 12, 20l0)
[Di<11. D].

Following the Idaho district court’s judgment, MMP, through Richards, registered
Ml\/IP’s copyright of "The Hayfield" motion picture at the U.S. Copyright Office in the
District of Columbia on September 17, 2012, indicating that it was created as a work for
hire. Compl. 2, 7. Richards and MMP filed the Idaho judgment for domestication in the
Tennessee state courts, which domesticated the judgment over Starkey’s objections and
appeals. See Minor Miracle Proa’s., LLC v. Starkey, No. M20l 1-00072-COA-R3-CV
(Tenn. Ct. App. Jan. 12, 2012) [Dkt. # 4-3, Exh. F].

Starkey timely appealed the Idaho judgment through the Idaho state court system.
The Idaho Supreme Court affirmed Minor Miracle Proa’s., LLC v. Starkey, 152 Idaho
333, 271 P.3d 1189 (2012). Starkey then unsuccessfully sought certiorari in the United
States Supreme Court. Starkey v. Minor Miracle Proa’s., LLC, 132 S. Ct. 2399 (2012).

Prior to the final resolution of the state matter, Starkey sued Richards, l\/IMP, an
Idaho state court judge, and various attorneys for copyright infringement in the U.S.
District Court for the Middle District of Tennessee. See Report and Recommendation,
Starkey v. Richards, 3:l0-cv-00921 (M.D. Tenn. Apr. 4, 201 l). The district court granted
the defendants’ motions to dismiss, concluding that Starkey’s claims were barred by the
Rooker-Feldmen doctrine, which precludes the lower federal courts from hearing cases

arising out of injuries caused by state court decisions. The court also held that it did not

have personal jurisdiction over the defendants.3 Order, Starkey v. Richards, 3:l0-cv-
00921 (M.D. Tenn. Nov. 9, 201 1). The United States Court ofAppeals for the Sixth
Circuit affirrned. Order, Starkey v. Richards, No. 11-6459 (6th Cir. Aug. 9, 2012).
Starkey then initiated the action that is now before this court. Starkey appears to
seek a declaratory judgment that he is not a slave and has the right to own copyrights,
injunctive relief ordering the U.S. Copyright Office to take down any notice that "The
Hayfield" screenplay and picture were created as works for hire, and monetary damages
from Richards and MMP. Compl. 29-30. Defendants move to dismiss the complaint on a
number of grounds, only two of which are addressed here/l
ANALYSIS
As a threshold matter, a court must determine whether it has jurisdiction to

consider a plaintiffs claim. Thomas v. Knz'ghl, 257 F. Supp. 2d 86, 92-93 (D.D.C. 2003)
(citing Sleel C0. v. Cz`tz`zensfor a Better Env ’l, 523 U.S. 83, 94 (1998)). Both subject
matter jurisdiction over the claim and personal jurisdiction over the defendants are
required. Neither is present here.

A. Subject Matter Jurisdiction

The Rooker-Fe/a’man doctrine, set forth in Rooker v. Fia’elz`ly Trusl Co., 263 U.S.
413 (1923), and D.C. Court ofAppeals v. Fela’man, 460 U.S. 462 (1983), prevents lower

federal courts from functioning as de facto appellate courts for state court decisions.

3 The complaint had named as defendants a number of Tennessee attorneys, but they already had been
dismissed from the case, See Report and Recommendation, Starkey v. Richards, 3:l0-cv-00921 at 2 n.l
4

Lower federal courts do not have jurisdiction to review "cases brought by state-court
losers complaining of injuries caused by state-court judgments rendered before the federal
district court proceedings commenced and inviting district court review and rejection of
those judgments." Exxon Mobz`l Corp. v. Sazza’z' Basz'c lndus. Corp., 544 U.S. 280, 284
(2005); see also Gray v. Poole, 275 F.3d 1113, 1119 (D.C. Cir. 2002) (explaining that
"[t]he Rooker~Feld)nan doctrine prevents lower federal courts from hearing cases that
amount to the functional equivalent of an appeal from a state court" because they lack
jurisdiction). This ensures that that the Supreme Court’s appellate jurisdiction over
decisions of state courts of last resort, codified at 28 U.S.C. § 1257, is exclusive. See
Sz‘cmlon v. D.C. Court ofAppeals, 127 F.3d 72, 75 (D.C. Cir. 1997).

Although not an outright request for appellate review of the Idaho state court’s
decision, Starkey’s unconventional approach does not change the fact that, at its core, this
suit arises out of Starkey’s discontent with the adverse judgment in Idaho. Indeed,
Starkey’s allegations that he has been enslaved and deprived of the right to copyright stem
directly from the Idaho state courts’ determinations regarding MMP’s ownership of "The
Hayfield" and the business arrangement between Starkey and Richards. The relief
Starkey seeks would require this court to revisit the judgment in the Idaho state courts.
This suit therefore faces the same jurisdictional barriers that derailed his previous action

before the Middle District of Tennessee and the Sixth Circuit. Here, too, "Starkey’s

(M.D. Tenn. Apr. 4, 2011).
4 This court need not, and does not, reach defendants’ Fed R. Civ. P. l2(b)(3) or 12(b)(6) grounds.
5

complaint and his specific issues on appeal reflect his dissatisfaction with the adverse
Idaho judgment . . . . Any litigation of Starkey’s claims would necessarily involve review
of the Idaho judgment. This a federal court may not do." Order, Starkey v. Richards, No.
11-6459, slip op. at 3 (6th Cir. Aug. 9, 2012).
B. Personal Jurisdiction

Even if this court did have subject matter jurisdiction over the claims raised in
Starkey’s complaint, it cannot consider the merits of those claims unless it has personal
jurisdiction over the defendants. A plaintiff bears the burden of establishing a factual
basis for exercising personal jurisdiction over the defendants. Crane v. N. Y. Zoological
Soc., 894 F.2d 454, 456 (D.C. Cir. 1990). The court generally requires only a prima facie
showing ofjurisdiction. Mwanz` v. bin Laa’en, 417 F.3d 1, 6 (D.C. Cir. 2005). lt is not
obligated to treat a plaintiff s allegations as true, and instead may receive and consider
affidavits and other relevant matter in determining jurisdiction. United States v. Phz`lz'p
Morris, Inc., 116 F. Supp. 2d ll6, 120 n.4 (D.D.C. 2000). However, the court must
resolve any factual discrepancies in the plaintiffs favor. Crane, 894 F.2d at 456.

Here, Starkey bears the burden of establishing a prima facie case for this court’s
exercise of personal jurisdiction over the defendants. Because Richards and MMP are not
residents of the District of Columbia, see D.C. Code § 13-422, jurisdiction must be

applicable under the District of Columbia’s jurisdictional statutes,§ as well as satisfy

5 Richards and MMP are subject to jurisdiction in Idaho’s courts of general jurisdiction, so this situation
falls outside the scope of Fed. R. Civ. P. 4(k)(2)(A).
6

constitutional due process principles. See Fed. R. Civ. P. 4(k)(1)(A); GTE New Medz`a
Servs. Inc. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000).
A District of Columbia court has general jurisdiction over foreign corporations

“doing business" within the District of Columbia on a continuing and systematic basis.

See D.C. Code § 13-334; Gorman v. Ameritracz’e Hola’z`ng Corp., 293 F.3d 506, 510 (D.C.

Cir. 2002). Starkey does not allege any facts that would constitute a showing that MMP
conducts, or ever conducted, continuous or systematic business within the District.

In addition, a District of Columbia court may exercise specific jurisdiction over
claims that arise out of specific events or activities that occurred within the District. In
relevant part, the District of Columbia’s long-arm statute provides:

(a) A District of Columbia court may exercise personal
jurisdiction over a person, who acts directly or by an agent, as to

a claim for relief arising from the person’s_
(l) transacting any business in the District of Columbia

l----l

D.C. Code § l3-423(a)(l). The hook on which Starkey hangs his jurisdictional hat is the
fact that Richards registered MMP’s copyright of "The Hayfield" movie at the U.S.
Copyright Office in the District of Columbia. Objection to Three Mots. to Dismiss 4
[Dkt. #10]. The key question, then, is whether Starkey’s claim arises out of this
registration so as to satisfy D.C. Code § l3-423(a)(1). lt does not. Starkey’s claim of
involuntary servitude arises out of the business arrangement between Starkey and

Richards in Idaho, and how the Idaho courts have interpreted it: Starkey owes Richards

money, not vice-versa, and MMP owns the movie "The Hayfield." The registration of the
copyright is a byproduct of that business arrangement, just as Starkey’s claim is.

Even if this conduct satisfies D.C. Code § 13-423(a)(1), as well as the "minimum
contacts" requirements of due process, see Int’l Shoe C0. v. Washz`ngton, 326 U.S. 310,
316 (1945), District of Columbia law recognizes a "government contacts" exception for
conduct that may otherwise satisfy the jurisdictional requirements. See Companhz`a
Brasz`lez`ra Carbureto De Calcz`o v. Applied Indus. Maz‘erz`als Corp., 35 A.3d 1127, 1131
(D.C. 2012); Envll. Research Inl’l, Inc. v. Lockwood Greene Eng’rs, Inc., 355 A.2d 808,
813 (D.C. 1976) (en banc). District of Columbia courts refrain from exercising personal
jurisdiction over nonresidents who entered the District of Columbia for the purpose of
contacting a federal agency. Companhia, 35 A.3d at 113 l. The "government contacts"
exception recognizes

the unique character of the District as the seat of national
government and in the correlative need for unfettered access to
federal departments and agencies for the entire national
citizenry. To permit our local courts to assert personal
jurisdiction over nonresidents whose sole contact with the
District consists of dealing with a federal instrumentality not
only would pose a threat to free public participation in
govemment, but also would threaten to convert the District of
Columbia into a national judicial forum.

Envtl. Research, 355 A.2d at 813 (internal footnotes omitted).

Registering a copyright with a federal agency in the District affords Richards’s and

MMP"s actions the protection of the government contacts exception. 6 See Inv. C0. Inst.
v. United States, 550 F. Supp. 1213, 1217 (D.D.C. 1982) (holding that filings with the
SEC and application for membership in the NASD did not provide jurisdiction).

Starkey alleges that this registration was fraudulent. Objection to Three Mots. to
Dismiss 4 [Dkt. #10]. If true, the government contacts exception would not apply.
Companhz'a, 35 A.3d at 1 133-34. However, Richards registered MMP’s copyright after
the Idaho state courts declared MMP to own the motion picture, and so the registration
cannot be said to be fraudulent. In any event, Starkey has not pled fraud with the
particularity required under Fed. R. Civ. P. 9(b). See z`d. at 1134-35.

CONCLUSION
Thus, for all of the foregoing reasons, defendants’ Motion to Dismiss [Dkt. #4] is

GRANTED, and plaintiffs claim for relief is DlSMISSED. An appropriate order shall

friend

ruCHARD (r. YoN
United States strict Judge

accompany this l\/Iemorandum Opinion.

6 There is some uncertainty regarding the reach ofthe government contacts exemption, particularly with
respect to its relationship to the First Amendment and its application when contacts with the govemment
form the basis of the allegations. Compare Envtl. Research, 355 A.2d 808 (taking a broad approach) with
Rose v. Sz'lver, 394 A.2d 1368 (D.C. 1978) (finding the govemment contacts exemption to align with the
First Amendment right to petition the govemment) and Kazenercom TOO v. Turan Petroleum, Inc., 590 F.
Supp. 2d 153, 162 n.13 (D.D.C. 2008) (explaining that the exception applies only to "plaintiffs who are
attempting to basejurisdiction or venue on routine govemment filings that have nothing to do with their
allegations"). The precise limits of the exception need not be explored here. Registering a copyright over
something one owns is the type of action the exception is designed to protect, and, though clearly upsetting
to Starkey, is not the underlying source of his involuntary servitude claim.
9